Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,5-6,8,10-11,13-15 of U.S. Patent No. 11,058,358. Although the claims at issue are not identical, they are not patentably distinct from each other because,
Instant claim 1 encompasses and conflicts with claim 1 of patent ‘358.
Instant claim 3 encompasses and conflicts with claim 2 of patent ‘358
Instant claim 4 encompasses and conflicts with claim 5-6 of patent ‘358
Instant claim 5 encompasses and conflicts with claim 5 of patent ‘358
Instant claim 6 encompasses and conflicts with claim 8 of patent ‘358
Instant claim 7 encompasses and conflicts with claim 1 of patent ‘358
Instant claim 8 encompasses and conflicts with claim 8 of patent ‘358
Instant claim 9 encompasses and conflicts with claim 10 of patent ‘358
Instant claim 11 encompasses and conflicts with claim 11 of patent ‘358
Instant claim 12 encompasses and conflicts with claims 13-14 of patent ‘358
Instant claim 13 encompasses and conflicts with claims 10,15 of patent ‘358

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are vague and unclear with regard to the correction step, which
is merely said to be based on the extracted metabolic information. It remains obscure
what calculations have to be performed in order to be able to correct the bio-information
on this basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al US2018/0146899.

Regarding claims 1 and 9,  Lee discloses an apparatus/method  (100) for estimating bio-information[0056], comprising: a sensor (measurer 110/200) configured to obtain sensor information from a user[see fig.2;[0060]]; and a processor (120 in fig.1) capable of estimating the bio-information based on the sensor information, extract metabolic information based on food intake information(biological component such as blood glucose, neural fat, cholesterol, proteins and uric acid) of the user[0064-0065], correct the estimated bio-information using the extracted metabolic information[0065], and provide a result of correcting the estimated bio-information (step 830 in fig.8)[0107-0112].
Regarding claims 2 and 10, Lee discloses wherein the sensor information comprises at least one from among spectrometer measurement information([0031]).
Regarding claims 3 and 11, Lee discloses wherein the sensor comprises a food intake sensor (a spectrometer, laser-based fluorescence sensor, or a glucose-sensing contact lens [0060]) configured to acquire food intake sensor information by detecting a food intake of the user [0060-0064], and the processor (120) is further configured to acquire the food intake information based on the food intake sensor information[0064-0065].
Regarding claims 4 and 12, Lee discloses extracting the metabolic information by using at least one from among a physiological metabolic model and a bio-information database[0026-0028,0029].

Claim(s) 1, 3-4,9 and 11-12  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kahlbaugh US2017/0242975.

Regarding claims 1 and 9, Kahlbaugh discloses an apparatus (104 in fig.1)/method (see step in fig.2) capable of estimating bio-information (carbohydrate to insulin, glucose  [0034-0036]), comprising: a sensor (2212 in fi.22) configured to obtain sensor information from a user ([0095,0181]); and a processor (2202 in fig.22) configured to estimate the bio-information based on the sensor information, extract metabolic information based on food intake information of the user ([0081],[0178], see claims 1-2),correct the estimated bio-information using the extracted metabolic information, and provide a result of correcting the estimated bio-information([0083,0097,0103,0115-0116,0120]).
Regarding claims 3 and 11, Kahlbaugh discloses wherein the sensor comprises a food intake sensor configured to acquire food intake sensor information by detecting a food intake of the user, and the processor is further configured to acquire the food intake information based on the food intake sensor information([0095,0181]).
Regarding claims 4 and 12, Kahlbaugh discloses wherein the processor is further configured to extract the metabolic information by using a bio-information database
(“the information 118 may include, but is not limited to, food and drug information, glucose logs, pantry items, goals, predictions, models, etc. The information 118 may be initially stored on the remote computing device 116, may be sent to the remote computing device 116 from portable computing device 106, and calculated and stored by the remote computing device 116” [0080]).
Allowable Subject Matter
Claims 5-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al US2018/0020956 discloses an apparatus and method for estimating biological substance, apparatus for acquiring unit spectrum and wearable device [title].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792